DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over MASUDA et al (US 2017/0186539) in view of Tajuddin et al (US 2008/0239621).
Regarding claim 1, MASUDA teaches an electronic component (Fig. 2, 10) comprising: an element body (Fig. 2, 20); an external electrode (Fig. 2, 22) disposed on the element body (Fig. 2); and 5a metal terminal (Fig. 2, 30) connected to the external electrode with solder (Fig. 2, 50), wherein the metal terminal includes: a base (Fig. 2, 30b) including a first surface (Fig. 2, 30a) and a second surface (Fig. 2, 30c) opposing each other (Fig. 2), and a pair of third surfaces (Fig. 2, ends of 30) coupling the first surface and the 10second surface (Fig. 2); a first metal layer (Fig. 2, 30a) disposed on the first surface and connected to the solder (Fig. 2); a second metal layer (Fig. 2, 30c) disposed on the second surface (Fig. 
However, MASUDA fails to teach a coating layer disposed on each of the third surfaces, and each of the coating layer includes an outermost layer lower in solder wettability than the respective outermost layers of the first metal layer and the second metal layer.
Tajuddin teaches a coating layer (Fig. 4, 407) disposed on the third surface (Fig. 4), and each of the coating layer includes an outermost layer lower in solder wettability than the respective outermost layers of the first metal layer and the second metal layer (407 is a solder stop [0031]).
It would have been obvious to one having ordinary skill in the art at the effective filing date of the invention to place the coating of Tajuddin onto the third surfaces of MASUDA, in order to keep the solder in a desired location and not let it spread beyond that location (Tajuddin [0031]).
Regarding claim 2, MASUDA, as modified by Tajuddin, further teaches that the outermost layer of the coating layer is made of an oxide film (Tajuddin [0033]).  
Regarding claim 3, MASUDA, as modified by Tajuddin, further teaches that the base is made of metal ([0051]).
However, they fail to teach that 25the base is made of stainless steel.  
It would have been obvious to one having ordinary skill in the art at the effective filing date of the invention to use stainless steel as the metal of the base, in order to construct the devices using known specifications and designs in the art to meet user needs based on known design possibilities, as stainless steel is a well-known metal in the art.  The use of conventional materials/components to perform their known function is obvious.  MPEP 2144.06.
Regarding claim 4, MASUDA, as modified by Tajuddin, further teaches that the metal terminal includes a connection part (Fig. 2, 32) opposing the external electrode and connected to the external electrode with the solder (Fig. 2), and a leg part (Fig. 2, 34) extending from the connection part, and 5an 
20 Regarding claim 7, MASUDA, as modified by Tajuddin, further teaches that when viewed in a direction in which the first surface and the second surface oppose each other (Fig. 2, up and down), an outermost peripheral edge of the solder (Fig. 2, top of 50) is located inside an outermost edge of the metal terminal and separate from the outermost edge in a direction in which the pair of 25third surfaces oppose each other (Fig. 2, top of 50 does not reach top of 32).
Claims 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over MASUDA et al (US 2017/0186539) in view of Tajuddin et al (US 2008/0239621) in further view of PARK et al (US 2016/0212843).
Regarding claim 6, MASUDA, as modified by Tajuddin, fail to teach the claim limitations. 
PARK teaches a ratio of an area of the solder (Figs 1-3, 161) to an area of the element body (Figs 1-3, 112) is equal to or less than 90% when viewed in a direction in which the first surface and the second surface oppose each other (Figs 3, 161 is less than 90% of 112 in up and down direction).  
It would have been obvious to one having ordinary skill in the art at the effective filing date of the invention to combine the teachings of PARK to the invention of MASUDA, in order to construct the devices using known specifications and designs in the art to meet user needs based on known design possibilities.
Additional Relevant Prior Art:
Trinh et al (US 6081416) teaches relevant art Fig. 1a-4b.
ITAGAKI et al (US 2015/0054388) teaches relevant art in Fig. 4. 
MASUDA et al (US 2017/0287645) teaches relevant art in Fig. 4-5b.
ANDO et al (US 2018/0294100) teaches relevant art in Fig. 1-13.
Allowable Subject Matter
Claim 5 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
the metal terminal includes a ridge part at a position corresponding to a ridge defined by the first surface and each of the third surfaces, the ridge part protruding in a direction from the second surface toward the first surface” the prior art fails to teach or make obvious, alone or in combination, the limitation of “wherein the metal terminal includes a ridge part at a position corresponding to a ridge 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL P MCFADDEN whose telephone number is (571)270-5649. The examiner can normally be reached M-T 8am-9pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Dole can be reached on (571) 272-2229. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MICHAEL P MCFADDEN/              Primary Examiner, Art Unit 2848